Citation Nr: 0212397	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  97-28 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for nephrotic syndrome, or residuals 
thereof.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his aunt


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an August 1997 rating decision 
rendered by the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In January 1999, 
the Board remanded the case to the RO for further 
development.  The RO completed the development and returned 
the case to the Board for further appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The evidence shows that the veteran developed acute 
nephrotic syndrome in 1992 following prolonged use of non-
steroidal anti-inflammatory drugs prescribed by VA.  

3.  The evidence does not show that the veteran presently has 
nephrotic syndrome, or residuals thereof.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 
1151 for nephrotic syndrome, or residuals thereof, have not 
been met. 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statements of the case 
issued during the course of this appeal.  Accordingly, the 
Board finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.

The VCAA provides that VA has a duty to assist the claimants 
in developing their claims.  VA is specifically required to 
make "reasonable efforts to obtain relevant records 
(including private records)."  In this regard, it is noted 
that the Board remanded the case, in part, to obtain specific 
private medical records that were previously referenced by 
the veteran.  In March 1999, the RO asked the veteran to 
complete and return a release authorizing VA to obtain 
records from Dr. Benafield.  However, the veteran 
subsequently stated that Dr. Benafield was deceased and 
records were not obtainable.  Similarly, a June 1999 
statement from the veteran's aunt indicates that efforts to 
locate records from Dr. Benafield have been unsuccessful.  As 
these records are not obtainable, further efforts to obtain 
records from Dr. Benafield would be futile.  It is also noted 
that the veteran has not referenced, nor does the evidence 
show, the existence of any other additional medical evidence 
that is not presently associated with the claims folder and 
which is obtainable.  Based on the foregoing, the Board finds 
that VA's duty to assist the veteran in obtaining relevant 
records is satisfied.

Additionally, the duty to assist requires medical examination 
when such examination is necessary to make a decision on the 
claim.  In the present case, the RO obtained several 
examinations addressing the relationship between the VA 
treatment and his acute nephrotic syndrome. 

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself. Accord-
ingly, the Board finds that the requirements set forth in the 
VCAA with regard to notice and development of the veteran's 
claim, have been satisfied, and that returning the case to 
the RO to consider the requirements of VCAA would serve no 
useful purpose, but would needlessly delay appellate review. 

Background:  VA outpatient treatment records from August 1981 
to August 1992 show treatment for various conditions to 
include low back pain, shoulder pain, and carpal tunnel 
syndrome (CTS).  At various times, VA had prescribed non-
steroidal anti-inflammatory drugs (NSAIDS).

At VA hospital admission in August 1992, the veteran 
complained of having had nausea, weakness, vomiting, fever, 
and chills for 2 weeks.  He had been on NSAIDS which included 
Tolectin and had taken medication for hypertension (HTN).  A 
renal scan revealed no obstruction but minimal decrease in 
glomerular filtration rate (GFR).  The discharge diagnoses 
included nephrotic syndrome of undetermined etiology, renal 
insufficiency secondary to nephrotic syndrome, and HTN.  

The veteran was transferred to another VA facility where he 
was hospitalized in August and September 1992.  He had 
bilateral lower extremity edema and flank pain.  He underwent 
a renal ultrasound and a renal biopsy.  The ultrasound 
revealed no hydronephrosis or gross abnormality.  A 
computerized tomographically guided percutaneous left renal 
biopsy revealed minimal change disease.

A history was noted of nephrotic syndrome induced by NSAID 
use and abuse when the veteran was hospitalized in October 
1992 for a hernia.

On VA nephrology examination in November 1992 it was reported 
that the veteran had taken medication for HTN for about 5 
years.  When he had had surgery for CTS in November 1991 
something was noted as to his kidney function, a blood test, 
or a urinalysis which led to his being placed on Lisinopril 
and, possibly, Verapamil.  He developed symptoms in August 
1992 which led to his hospitalization and while a renal 
biopsy had shown minimal change disease it was not known 
whether it revealed interstitial nephritis and it had been 
felt by his attending physician at that time that this was 
most likely secondary to NSAIDS.  He had been placed on large 
doses of Prednisone, which he still took.  He had no known 
allergies to medications other than possibly the NSAIDS.  
After examination the diagnoses included nephrotic syndrome, 
steroid responsive; HTN, probably benign essential and pos-
sibly currently aggravated by steroids; and steroid induced 
diabetes mellitus, asymptomatic.  However, the results of the 
kidney biopsy were not available for review by the examiner.  
Based on these findings, the examiner noted the following:

Most commonly the nephrotic syndrome when 
secondary to [NSAIDS] is associated with 
a combination of interstitial 
inflammation and minimal changes of the 
glomerular basement membrane i.e. [sic] 
appearing normal on light microscopy but 
showing effacement and fusion of the 
epithelial cell foot processes on 
electron microscopy.  A picture of 
minimal change disease without 
interstitial inflammation would be 
considerably less characteristic of 
nephropathy frequently associated with 
[NSAIDS].

If the patient's nephrotic syndrome 
indeed was secondary to the [NSAIDS] then 
with his good response to steroids, it 
could be expected that the nephropathy 
might well clear completely and not 
recur.  However, this is not an absolute 
given, and the patient's ultimate 
clinical course cannot be predicted at 
this time.

Minimal change disease - of unknown 
etiology - in the adult is somewhat less 
likely to respond to steroids and not 
recur.  The apparent good response to 
steroids in the patient is certainly 
encouraging, however as noted above long 
term prognosis cannot be predicted.

The examiner also noted that the veteran had HTN and appeared 
to have steroid induced diabetes.

VA outpatient treatment records from August 1992 to February 
2002 note that the veteran had a history of an acute 
nephrotic syndrome in 1992 with no present residual 
disability.  In December 1994, July 1995, and April 1996, 
August 1996, it was reported that the veteran's nephrotic 
syndrome with minimal change disease was in remission.  
Likewise, he was noted to have stable renal function in 
January 1996 and in April 1996.  An October 1996 progress 
note states that he had related a history of having had 
rheumatoid arthritis and osteoarthritis in his youth for 
which he had taken NSAIDS.  In March 1997 he reportedly had a 
history of rheumatoid arthritis as a child and also in that 
month there was a notation of a history of nephrotic syndrome 
secondary to NSAIDS.  In April 1997 the veteran stated that 
he had been told as a child that he had rheumatoid and 
osteoarthritis.  Also in April 1997 a renal ultrasound 
revealed no evidence of hydronephrosis and was interpreted as 
normal. In May 1997 a VA physician noted that while the 
veteran might be a candidate for a parathyroidectomy, his 
parathyroidism was not felt to be related to his stable 
nephrotic syndrome.  Minimal change disease in remission was 
noted in December 1997 and stable renal function was noted in 
February 1998.  However, while in May 1998 it was reported 
that there was now no problem after the history of nephrotic 
syndrome, his dosage of Lasix was increased.

In a statement received by VA in January 1997, the veteran 
filed a claim for compensation for "renal insufficiency 
(kidney) condition secondary to administering a nonsteroidal 
anti-inflammatory drug named Prednisone."

On VA examination in February 1997 the veteran related that 
prior to developing nephrotic syndrome he had been given 
NSAIDS and medication for hypertension by the VA and after 
developing nephrotic syndrome he had been given Prednisone 
and later Lasix for control of fluid retention.  After an 
examination and review of the claim file, the examiner noted 
that in August 1996 a VA renal clinic had indicated that the 
veteran's renal function was stable.  Also, a history of 
having had rheumatoid and osteoarthritis and as a child for 
which he had taken non-steroidal analgesics was noted.

In response to the question of whether the veteran had a 
kidney condition, the examiner reported that he had a 
diagnosis of nephrotic syndrome in remission with apparently 
minimal change.  As to whether there were any residuals it 
was stated that other than having a minimal change, nothing 
else could be found in the chart.  From the information 
related by the veteran and obtained from his chart, the mini-
mal change was most likely caused by NSAIDS given over a long 
period of time and it was surmised that he had taken 
Prednisone as part of treatment for nephrotic syndrome.  The 
diagnosis was nephrotic syndrome, stable, minimal change.

At the April 1998 RO hearing the veteran testified that prior 
to service he had been evaluated for possibly arthritis 
because of a family history of arthritic conditions but his 
family physician had stated he did not have arthritis but 
would some day develop arthritis.  The veteran had not taken 
NSAIDS prior to service but had first taken them when 
prescribed by VA in 1981 after injuring himself on a bicycle.  
In 1981 VA had prescribed Motrin and later that year had 
diagnosed HTN and given him medication for HTN.  HTN had been 
diagnosed during service but had not been treated because it 
was stress-related.  The veteran contested the adequacy of 
the February 1997 VA examination and the histories recorded 
in clinical notes of his having taken NSAIDS as a child for 
preservice arthritis was incorrect.  His treating VA 
physicians had prescribed Lasix for treatment of kidney 
disease and not for treatment of hypertension.

In support of his claim, the veteran submitted an article 
from the Internet.  This article, written by a physician, 
states that acute kidney failure is a side effect of NSAIDS.  

In a June 1999 statement, the veterans' aunt reported she was 
raised by the veteran's mother and lived with the veteran 
when he was a child.  During his childhood, the veteran was 
diagnosed with degenerative and rheumatoid arthritis; 
however, he never received treatment for these conditions.  
According to his aunt, the veteran never received medication 
for any reason during his childhood.

Pursuant to the January 1999 Board remand, the veteran's 
claims folder and current medical records were reviewed by a 
VA urologist in August 1999.  The urologist consulted with a 
Board Certified nephrologist before preparing his report.  
The report notes that the evidence showed that the veteran 
was prescribed NSAIDS for a period of 10 years prior to his 
acute onset of nephrotic syndrome and that it is documented 
in the medical literature that such drugs can have an adverse 
effect on renal function even when properly administered.  
However, the examination report indicates that there is no 
evidence of any residual kidney disease.  This opinion was 
based on a review of the evidence to include findings of a 
BUN of 12 and a creatinine of 1.1 in May 1999 and a normal 
urinalysis other than a 3+ glucose in July 1999.  It was 
noted that the veteran was an insulin dependent diabetic.  
According to the examination report, there was no evidence of 
any residual disability related to the veteran's acute 
nephrotic syndrome that was treated by VA in 1992.   While 
there was no present kidney disability, the examiner noted 
that there was documented kidney dysfunction in 1992 
diagnosed as nephrotic syndrome which was "properly treated 
with resolution [and] without recurrent disease."  The 
examiner opined that it was as likely as not that the 
veteran's use of NSAIDS could have contributed to his acute 
nephrotic syndrome in 1992; however, there was no evidence of 
residual disability or abnormal kidney function as a residual 
of this acute nephrotic syndrome.  

Subsequent VA examination in November 2000 noted that the 
veteran's Creatinine and BUN were within normal limits.  

Legal Criteria:  In the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. Gardner, 115 
S.Ct. 552 (1994), the United States Supreme Court affirmed 
lower court rulings which held that 38 C.F.R. § 3.358(c)(3) 
was invalid to the extent it precluded compensation under 38 
U.S.C.A. § 1151 unless the additional disability resulted 
from an "accident (an unforeseen, untoward event)" or 
"carelessness, negligence, lack of proper skill, error in 
judgment or similar instances of indicated fault on the part 
of the [VA]."  This subsection of 38 C.F.R. § 3.358 was 
found to be ultra vires by the Supreme Court because it added 
a fault standard where none existed in the statutory 
provision.  The Supreme Court concluded that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection (i.e., no "fault") between the additional 
disability and the VA treatment (or lack thereof).

In pertinent part, the version of 38 U.S.C.A. § 1151 (West 
1991) that existed at the time of the Gardner ruling provides 
that in the absence of a veteran's own willful misconduct, 
additional disability resulting from VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, shall be compensated as if service connected.

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  The 
provisions of 38 C.F.R. § 3.358 provide, in pertinent part, 
that where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of medical treatment, compensation will be payable for 
such additional disability.  In determining whether 
additional disability exists as a result of VA medical 
treatment, the veteran's physical condition immediately prior 
to the disease or injury on which the claim for compensation 
is based will be compared with the subsequent physical 
condition resulting from the disease or injury.  38 C.F.R. 
§ 3.358 (a) and (b).

Additionally, it is noted that section 1151 of 38 U.S.C.A. 
was amended by Congress with the passage of Public Law 104- 
204, the VA and Housing and Urban Development, and 
Independent Agencies Appropriations Act of 1997, 110 Stat. 
2874, 2926 (Sept. 26, 1996).  Section 422(a) of that act 
amended 38 U.S.C.A. § 1151 to provide, in effect, that 
compensation on the basis of disability as a result of VA 
medical treatment would be payable only where disability was 
due to fault on the part of VA or an event not reasonably 
foreseeable.

However, the amended provisions of section 1151 are not for 
application in this case because the veteran's claim was 
filed before October 1, 1997.  See VAOPGCPREC 40-97, 63 Fed. 
Reg. 31623 (1998).  Thus, the old version of section 1151 and 
the March 1995 amendments to 38 C.F.R. § 3.358 control the 
disposition of this appeal.  The Board notes that this case 
was adjudicated by the RO pursuant to the amended regulation; 
however, it is unclear whether the RO specifically applied 
the "old version" of section 1151 as this provision was not 
cited in any statement/supplement statement of the case.

Analysis:  In the present case, the veteran contends that 
disability compensation is warranted under 38 U.S.C.A. § 1151 
for nephrotic syndrome, as he developed this condition 
following prolonged use of NSAIDS prescribed by VA.  After a 
review of the evidence, the Board finds that the nephrotic 
syndrome resolved without residual disability.  Thus, it is 
not shown that additional disability exists.  Accordingly, 
the veteran's claim fails.

The Board notes that the medical evidence shows that the 
veteran developed acute nephrotic syndrome in 1992.  
Subsequent VA examinations have linked this acute nephrotic 
syndrome to the veteran's prolonged use of NSAIDS.  However, 
the evidence does not show that the veteran presently has a 
diagnosis of chronic nephrotic syndrome or residuals of his 
acute episode of nephrotic syndrome in 1992.  On the 
contrary, VA outpatient treatment records and the report of a 
VA examination in August 1999 are negative for any present 
kidney disease.  A VA urologist, in consultation with a 
nephrologist, opined that there was no present evidence of 
disability or abnormal kidney function as a result of his 
acute nephrotic syndrome.  While the veteran is competent to 
testify as to symptomatology he has experienced, without 
medical expertise or training, he is not competent to offer a 
medical opinion as to whether he currently suffers from 
nephrotic syndrome or residuals thereof.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions).

As there is no competent medical evidence that the veteran 
presently has a nephrotic disability or residuals of the 
episode of acute nephrotic syndrome in 1992, his claim must 
be denied.  See generally, Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(holding that the veteran must submit proof of a presently 
existing disability in order to merit an award of 
compensation).  The Board has considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation for nephrotic syndrome or residuals thereof is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

